Citation Nr: 0909998	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-21 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
schizophrenia, anxiety disorder not otherwise specified 
(NOS), depressive disorder NOS, and mood disorder NOS.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to June 
1982.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for her hearing.  Therefore, her request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Board is also aware that the Veteran filed a prior claim 
for service connection for a "chronic nervous disorder" 
that was denied in a RO decision dated in February 1983.  
However, insofar as the Veteran's current claim involves 
various mental disorders that were not yet diagnosed when her 
claim for a nervous condition was adjudicated, this is a new 
claim.  Therefore, the Board will adjudicate it on a de novo 
basis.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 
2008), see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision dated March 2004, the RO denied service 
connection for "posttraumatic stress disorder (also 
diagnosed as schizophrenia, anxiety disorder, depressive 
disorder and mood disorder)" on the basis that there was no 
evidence of an in service stressor and no evidence that the 
Veteran was diagnosed with a compensable mental disorder 
while in service or within one year after service.  

The Veteran's personnel records indicate that she entered 
active duty in November 1979.  Her personnel records further 
reflect that, beginning in or about December 1981, the 
Veteran engaged in misconduct, primarily consisting of 
failures to go, which resulted in counseling, non-judicial 
punishment, and involuntary administrative separation from 
service for failure to maintain standards.  The 
characterization of the Veteran's service was general (under 
honorable conditions).  In his recommendation for 
administrative separation of the Veteran, the Veteran's 
commanding officer stated that neither the pastoral nor the 
psychological counseling that were provided to the Veteran 
improved her behavior.  However, the Board observes that the 
Veteran's service mental health treatment records are not 
part of the claims file.  

The Veteran's service treatment records reflect that, in May 
1982, the Veteran was treated on an emergency basis after 
ingesting an unspecified quantity of acetaminophen and 
alcohol in what was noted to be a suicidal gesture.  A mental 
status evaluation was conducted two days later, at which time 
the Veteran denied "active suicidal thoughts or paranoid 
delusions now."  The physician who performed the evaluation 
concluded that the Veteran met standards for retention, was 
mentally responsible, and that, while the Veteran was 
preoccupied with certain goals, this was not indicative of 
bipolar disorder.  In the March 2004 rating decision, the RO 
noted that the Veteran's service treatment records were 
incomplete; this was also noted in the February 1983 rating 
decision.  However, on her separation "report of medical 
history" the Veteran denied any history of either 
"depression or excessive worry" or "nervous trouble of any 
sort."

VA treatment records, which also appear to be incomplete, 
show that the Veteran received inpatient psychiatric 
treatment within approximately 4 months of her discharge from 
service.  An intake note dated October 12, 1982 states that 
the Veteran reported feeling deeply depressed and was unable 
to sleep secondary to bad dreams.  She reported that in June 
1982 she relinquished custody of her child, and sometimes is 
awakened by dreams of hearing a baby crying.  She reported 
having been a victim of child abuse. She also reported two 
previous suicide attempts.  Admission to the hospital was 
recommended.  Another intake note of that date stated that 
there was reason to be concerned about the intensity of the 
Veteran's depression and observed that the Veteran's problem 
could be "difficult to change rapidly because of severe long 
standing problem."  A VA hospital discharge summary reflects 
that the Veteran was hospitalized from October 13, 1982 until 
February 19, 1984, and was then diagnosed with borderline 
intellectual functioning, atypical personality disorder with 
passive aggressive features, and situational depression which 
was noted to be resolved.  The narrative report states that 
the Veteran behaved in a "modified hysterical fashion."  
There was no evidence of psychosis.  However, the Veteran was 
noted to "think[ ] of herself in a fairly grandiose way."  
She experienced feelings of depression, but tended to project 
her difficulties onto others, and displayed impulsivity, 
rebelliousness, and egocentric behavior and ambivalence in 
her relationships with others.  The Veteran was noted to be 
non-cooperative with discharge planning.  The claims file 
does not contain most of the records of this approximately 16 
month hospitalization.   

The Veteran sought outpatient treatment in March 1984, 
complaining of nervousness and headaches.  A treatment note 
dated in March 1984, which is incomplete, reflects that the 
Veteran reported awakening approximately 3 times per night 
due to bad dreams.  She reported some of these dreams related 
to abuse by her father.  She also reported that a lot of her 
bad dreams were related to death and dying.  She reported 
feeling "empty" and hearing a voice on and off calling her 
name. 

The Veteran had some contacts with VA in 1998 to 1999 with 
respect to her psychological difficulties.  In September 
1999, the Veteran was noted to be easily agitated and to have 
auditory hallucinations and possible dissociative features.  
She came to VA to be seen for a medical problem in July 2000, 
but her behavior resulted in referral for a psychiatric 
consultation.  The Veteran reported feeling like everyone is 
against her, and hearing laugher and her former sergeant 
major telling her to commit suicide.  Several possible 
diagnoses are listed with question marks next to them.  

The Veteran continued to be seen on an outpatient basis in 
2001-2002 with no clear diagnosis established for some time.  
In May 2002, she reported auditory hallucinations and 
flashbacks about the father of her child.  The treatment note 
reflects diagnoses of "borderline disorder" and 
"probabl[e] schizophrenia."  A June 2003 note reports 
consideration of a differential diagnosis of "schizophrenia 
vs. PTSD."  Reported symptoms included hearing laughter and 
flashbacks of abuse by her father and by an Army sergeant 
major.  A note from September 2004 is substantively 
identical, still reflecting failure to resolve the 
differential diagnosis of "schizophrenia vs. PTSD."  In 
September 2003, the "problem list" in the Veteran's VA 
medical record includes diagnoses of paranoid schizophrenia, 
anxiety state NOS, depressive disorder [not elsewhere 
classified], "borderline", PTSD, and mood disorder NOS.  

The Board notes that the Veteran was provided a PTSD 
questionnaire entitled "Information in Support of Claim for 
Service Connection for Posttraumatic Stress Disorder (PTSD) 
Secondary to a Personal Assault" but the record reflects 
that she did not return it.  

Given this Veteran's long history of psychological 
difficulties, and current diagnosis of several mental 
disorders that could be subject to compensation if service-
connected, the Board finds that a VA examination is necessary 
in order to obtain a definite diagnosis and an opinion 
concerning whether the Veteran's current mood disorders, 
psychotic disorder, and/or PTSD were present in service or 
arose out of her military service and, specifically, whether 
the Veteran's behavior in service and in the year after 
service were symptoms of, or part of the same process as, her 
currently diagnosed mental disorders.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding her claim 
in accordance with 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran 
about the information and evidence 
necessary to substantiate the claim, 
notify her of the type of evidence VA 
will attempt to obtain on her behalf 
and the type of evidence she is 
expected to provide, and request that 
she provide any and all evidence 
currently in her possession.  
Furthermore, the letter should comply 
with the guidance concerning notice as 
set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have her provide information referable to 
all mental health treatment received.  
Specifically, information concerning 
treatment from the mid 1980's to mid 
1990's would be probative to this claim.  
Based on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that she can 
submit evidence to support her claim.  VA 
records should be obtained, to the extent 
not already in the claims file.  Another 
attempt should be made to attempt to 
obtain a complete copy of the Veteran's 
service treatment records including her 
service mental health records.  If 
records are not located, the claims 
folder should document the efforts made 
to obtain the records.

3.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
whether the Veteran has any psychiatric 
disorder that is related to her military 
service.  All testing or studies deemed 
necessary should be performed.  The 
claims file should be made available for 
the examiner's review in connection with 
the evaluation.  The examiner should 
provide an opinion as to whether any 
current psychiatric diagnosis is at least 
at likely as not (at least 50% 
probability) related to service or the 
in-service symptoms.  The examiner's 
report should specifically address 
whether Veteran's in-service actions and 
findings, and the psychological symptoms 
which she displayed within the one year 
period after service were caused by, or 
are part of the same process as, any 
mental disorder that is diagnosed upon 
current examination.  All opinions and 
conclusions expressed by the examiner 
should be supported by a complete 
rationale in the report.  

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

